UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2016 Item 1: Schedule of Investments Vanguard Growth and Income Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Common Stocks (96.1%)1 Consumer Discretionary (10.4%) * Amazon.com Inc. 90,678 67,997 McDonald's Corp. 445,880 54,273 Walt Disney Co. 424,832 44,276 General Motors Co. 1,068,629 37,231 Home Depot Inc. 263,639 35,349 Target Corp. 352,078 25,431 Darden Restaurants Inc. 309,651 22,518 Ford Motor Co. 1,819,526 22,071 Comcast Corp. Class A 281,213 19,418 Best Buy Co. Inc. 441,333 18,832 Omnicom Group Inc. 205,012 17,449 Kohl's Corp. 345,580 17,065 Ross Stores Inc. 231,100 15,160 Leggett & Platt Inc. 299,539 14,641 Time Warner Inc. 141,795 13,687 Staples Inc. 1,383,043 12,517 * Discovery Communications Inc. Class A 437,303 11,986 * Michael Kors Holdings Ltd. 260,207 11,184 Wyndham Worldwide Corp. 143,650 10,971 Lowe's Cos. Inc. 154,230 10,969 Gap Inc. 471,140 10,572 Goodyear Tire & Rubber Co. 340,884 10,523 TEGNA Inc. 483,475 10,342 TJX Cos. Inc. 133,400 10,022 * Urban Outfitters Inc. 345,258 9,833 News Corp. Class B 803,077 9,476 Nordstrom Inc. 192,317 9,218 Carnival Corp. 172,850 8,999 * Netflix Inc. 69,600 8,616 Macy's Inc. 232,544 8,327 Viacom Inc. Class B 226,620 7,954 Mattel Inc. 282,044 7,770 Interpublic Group of Cos. Inc. 329,645 7,717 Harley-Davidson Inc. 130,490 7,613 Yum! Brands Inc. 117,400 7,435 Ralph Lauren Corp. Class A 80,180 7,242 CBS Corp. Class B 108,981 6,933 L Brands Inc. 103,620 6,822 Garmin Ltd. 132,500 6,425 Twenty-First Century Fox Inc. 222,883 6,074 Signet Jewelers Ltd. 61,010 5,751 Genuine Parts Co. 56,283 5,377 Coach Inc. 150,922 5,285 * Mohawk Industries Inc. 25,579 5,108 PVH Corp. 50,479 4,555 Bed Bath & Beyond Inc. 86,630 3,521 Tiffany & Co. 39,740 3,077 * Liberty Global plc 95,600 2,839 News Corp. Class A 230,140 2,637 DR Horton Inc. 92,949 2,540 * TripAdvisor Inc. 53,800 2,495 * Priceline Group Inc. 1,654 2,425 Whirlpool Corp. 13,100 2,381 Hasbro Inc. 19,827 1,542 H&R Block Inc. 60,550 1,392 Carter's Inc. 14,600 1,261 Bloomin' Brands Inc. 69,900 1,260 Cable One Inc. 1,955 1,216 Graham Holdings Co. Class B 2,254 1,154 BorgWarner Inc. 24,950 984 Aramark 26,600 950 * Yum China Holdings Inc. 34,500 901 * Discovery Communications Inc. 31,600 846 Hanesbrands Inc. 39,200 846 * Wayfair Inc. 23,600 827 DeVry Education Group Inc. 26,200 817 * LKQ Corp. 25,000 766 * AutoNation Inc. 15,600 759 * Express Inc. 62,500 673 * O'Reilly Automotive Inc. 2,413 672 * Michaels Cos. Inc. 30,700 628 Visteon Corp. 7,600 611 Gannett Co. Inc. 54,195 526 Restaurant Brands International Inc. 10,900 520 Rent-A-Center Inc. 43,100 485 * Vista Outdoor Inc. 11,900 439 Twenty-First Century Fox Inc. Class A 12,600 353 Service Corp. International 10,900 310 * Liberty Ventures Class A 7,501 277 Aaron's Inc. 8,400 269 * Fossil Group Inc. 8,700 225 * Liberty Media Corp-Liberty SiriusXM Class C 6,400 217 * Hyatt Hotels Corp. Class A 3,900 216 GameStop Corp. Class A 7,600 192 * Liberty Expedia Holdings Inc. Class A 4,500 179 La-Z-Boy Inc. 5,600 174 * Liberty Media Corp-Liberty SiriusXM Class A 4,600 159 * ServiceMaster Global Holdings Inc. 4,000 151 * Isle of Capri Casinos Inc. 5,927 146 * Liberty TripAdvisor Holdings Inc. Class A 9,350 141 Fred's Inc. Class A 7,100 132 * Adient plc 2,238 131 * Ulta Salon Cosmetics & Fragrance Inc. 500 127 * Etsy Inc. 9,700 114 * Denny's Corp. 8,400 108 Big 5 Sporting Goods Corp. 6,100 106 Sirius XM Holdings Inc. 20,400 91 * American Axle & Manufacturing Holdings Inc. 4,600 89 * TopBuild Corp. 2,400 85 Libbey Inc. 3,900 76 * Apollo Education Group Inc. 7,400 73 Abercrombie & Fitch Co. 4,600 55 Cinemark Holdings Inc. 1,400 54 * Liberty Media Corp-Liberty Media 1,700 53 * Crocs Inc. 7,500 51 Ethan Allen Interiors Inc. 1,387 51 CST Brands Inc. 900 43 Extended Stay America Inc. 2,500 40 * MSG Networks Inc. 1,700 37 * La Quinta Holdings Inc. 2,400 34 Ruth's Hospitality Group Inc. 1,600 29 * Lumber Liquidators Holdings Inc. 1,855 29 * Houghton Mifflin Harcourt Co. 2,687 29 Sonic Automotive Inc. Class A 1,200 27 * Bravo Brio Restaurant Group Inc. 6,912 26 * Kate Spade & Co. 1,200 22 * Liberty Broadband Corp. 300 22 Starbucks Corp. 400 22 Bassett Furniture Industries Inc. 689 21 New Media Investment Group Inc. 1,305 21 Advance Auto Parts Inc. 114 19 * Liberty Media Corp-Liberty Braves 880 18 * Biglari Holdings Inc. 34 16 * Liberty Global PLC LiLAC Class A 700 15 MDC Partners Inc. Class A 2,300 15 * Liberty Media Corp-Liberty Media Class A 400 13 * Tilly's Inc. Class A 700 9 Lennar Corp. Class A 200 9 Cato Corp. Class A 271 8 * Monarch Casino & Resort Inc. 300 8 Stein Mart Inc. 1,400 8 * Tuesday Morning Corp. 1,190 6 * DISH Network Corp. Class A 89 5 * Habit Restaurants Inc. Class A 280 5 * Bojangles' Inc. 200 4 Harte-Hanks Inc. 2,300 3 * Regis Corp. 200 3 * tronc Inc. 200 3 * Cherokee Inc. 200 2 Consumer Staples (9.0%) Wal-Mart Stores Inc. 1,026,476 70,950 PepsiCo Inc. 660,101 69,066 Procter & Gamble Co. 750,813 63,128 Coca-Cola Co. 1,208,767 50,116 Philip Morris International Inc. 468,515 42,864 Altria Group Inc. 587,872 39,752 Colgate-Palmolive Co. 538,310 35,227 CVS Health Corp. 356,240 28,111 Walgreens Boots Alliance Inc. 334,900 27,716 General Mills Inc. 445,270 27,504 Kimberly-Clark Corp. 233,031 26,594 Conagra Brands Inc. 560,190 22,156 Kraft Heinz Co. 189,700 16,565 Tyson Foods Inc. Class A 223,411 13,780 Campbell Soup Co. 200,280 12,111 JM Smucker Co. 89,700 11,487 Kellogg Co. 121,047 8,922 Kroger Co. 250,500 8,645 Costco Wholesale Corp. 43,620 6,984 Dr Pepper Snapple Group Inc. 76,953 6,977 * Lamb Weston Holdings Inc. 176,525 6,682 Clorox Co. 54,043 6,486 Hershey Co. 53,255 5,508 Mead Johnson Nutrition Co. 63,124 4,467 Archer-Daniels-Midland Co. 91,500 4,177 Whole Foods Market Inc. 101,920 3,135 Mondelez International Inc. Class A 65,460 2,902 Church & Dwight Co. Inc. 42,368 1,872 Constellation Brands Inc. Class A 11,700 1,794 Estee Lauder Cos. Inc. Class A 9,948 761 ^ Pilgrim's Pride Corp. 20,400 387 Bunge Ltd. 3,300 238 * US Foods Holding Corp. 7,400 203 * Sprouts Farmers Market Inc. 4,800 91 * Adecoagro SA 5,800 60 John B Sanfilippo & Son Inc. 745 53 * Post Holdings Inc. 300 24 * Chefs' Warehouse Inc. 1,498 24 Lancaster Colony Corp. 146 21 * Nomad Foods Ltd. 1,200 12 * Monster Beverage Corp. 204 9 Coty Inc. Class A 403 7 * Natural Grocers by Vitamin Cottage Inc. 200 2 Energy (7.0%) Exxon Mobil Corp. 1,170,720 105,669 Chevron Corp. 432,067 50,854 Devon Energy Corp. 514,947 23,518 ConocoPhillips 433,061 21,714 Apache Corp. 340,711 21,625 Phillips 66 213,310 18,432 * Newfield Exploration Co. 412,992 16,726 * FMC Technologies Inc. 467,148 16,598 Cimarex Energy Co. 117,203 15,928 * Southwestern Energy Co. 1,465,730 15,859 Schlumberger Ltd. 176,619 14,827 Anadarko Petroleum Corp. 211,770 14,767 ONEOK Inc. 235,616 13,527 Occidental Petroleum Corp. 186,263 13,268 * Transocean Ltd. 833,553 12,287 * Chesapeake Energy Corp. 1,604,600 11,264 ^,* Diamond Offshore Drilling Inc. 565,229 10,005 Williams Cos. Inc. 292,530 9,109 Kinder Morgan Inc. 429,680 8,899 Noble Energy Inc. 222,260 8,459 Marathon Oil Corp. 478,663 8,286 Baker Hughes Inc. 124,400 8,082 Hess Corp. 114,520 7,133 Murphy Oil Corp. 201,079 6,260 Marathon Petroleum Corp. 106,876 5,381 National Oilwell Varco Inc. 118,062 4,420 Cabot Oil & Gas Corp. 182,824 4,271 Tesoro Corp. 38,940 3,405 Spectra Energy Corp. 71,140 2,923 * Energen Corp. 46,700 2,693 EQT Corp. 39,400 2,577 Ensco plc Class A 257,120 2,499 Valero Energy Corp. 32,189 2,199 Nabors Industries Ltd. 67,200 1,102 US Silica Holdings Inc. 10,800 612 * Gulfport Energy Corp. 25,400 550 Noble Corp. plc 83,600 495 * Denbury Resources Inc. 63,900 235 * Kosmos Energy Ltd. 27,900 196 Range Resources Corp. 5,200 179 Pioneer Natural Resources Co. 700 126 * Helix Energy Solutions Group Inc. 11,500 101 ^ Golar LNG Partners LP 3,353 81 Cosan Ltd. 10,708 80 Archrock Inc. 5,081 67 * McDermott International Inc. 8,800 65 Oceaneering International Inc. 2,000 56 CONSOL Energy Inc. 2,575 47 * Whiting Petroleum Corp. 3,700 45 * CARBO Ceramics Inc. 4,100 43 * Matrix Service Co. 1,800 41 Aegean Marine Petroleum Network Inc. 2,300 23 EOG Resources Inc. 200 20 World Fuel Services Corp. 400 18 Frank's International NV 1,300 16 EnLink Midstream LLC 700 13 * Tidewater Inc. 3,800 13 Superior Energy Services Inc. 300 5 * Plains GP Holdings LP Class A 1 — Financials (15.0%) JPMorgan Chase & Co. 1,109,812 95,766 Citigroup Inc. 1,609,534 95,655 Bank of America Corp. 3,465,201 76,581 Wells Fargo & Co. 1,377,504 75,914 * Berkshire Hathaway Inc. Class B 295,030 48,084 Prudential Financial Inc. 434,683 45,233 American Express Co. 456,250 33,799 S&P Global Inc. 267,216 28,736 Aflac Inc. 403,346 28,073 Capital One Financial Corp. 296,170 25,838 Synchrony Financial 639,866 23,208 Chubb Ltd. 169,442 22,387 Bank of New York Mellon Corp. 391,749 18,561 * E*TRADE Financial Corp. 530,700 18,389 Fifth Third Bancorp 608,188 16,403 MetLife Inc. 299,684 16,150 US Bancorp 313,916 16,126 Discover Financial Services 221,839 15,992 Aon plc 139,610 15,571 Navient Corp. 932,677 15,324 People's United Financial Inc. 773,602 14,977 Unum Group 336,255 14,772 Assurant Inc. 147,697 13,715 Marsh & McLennan Cos. Inc. 198,270 13,401 Hartford Financial Services Group Inc. 274,255 13,068 Travelers Cos. Inc. 102,102 12,499 Goldman Sachs Group Inc. 48,307 11,567 Progressive Corp. 294,133 10,442 Intercontinental Exchange Inc. 183,500 10,353 Lincoln National Corp. 145,230 9,624 BlackRock Inc. 24,980 9,506 Regions Financial Corp. 643,525 9,241 Cincinnati Financial Corp. 121,840 9,229 Morgan Stanley 216,175 9,133 Leucadia National Corp. 388,206 9,026 Arthur J Gallagher & Co. 171,070 8,889 Willis Towers Watson plc 70,012 8,561 Moody's Corp. 90,500 8,531 Huntington Bancshares Inc. 634,937 8,394 Allstate Corp. 108,300 8,027 Principal Financial Group Inc. 135,900 7,863 CME Group Inc. 63,200 7,290 SunTrust Banks Inc. 124,710 6,840 Ameriprise Financial Inc. 58,674 6,509 PNC Financial Services Group Inc. 54,900 6,421 Torchmark Corp. 81,285 5,996 American International Group Inc. 86,300 5,636 First Horizon National Corp. 273,462 5,472 Comerica Inc. 69,400 4,727 Zions Bancorporation 100,680 4,333 KeyCorp 228,200 4,169 Franklin Resources Inc. 91,610 3,626 Voya Financial Inc. 90,300 3,542 Legg Mason Inc. 118,168 3,534 Loews Corp. 58,030 2,718 East West Bancorp Inc. 52,800 2,684 Northern Trust Corp. 15,580 1,387 Invesco Ltd. 39,670 1,204 Aspen Insurance Holdings Ltd. 21,778 1,198 Axis Capital Holdings Ltd. 18,000 1,175 * Arch Capital Group Ltd. 12,600 1,087 State Street Corp. 13,400 1,041 TCF Financial Corp. 45,600 893 Popular Inc. 20,100 881 ^ Ares Capital Corp. 50,500 833 Reinsurance Group of America Inc. Class A 6,500 818 Old Republic International Corp. 33,100 629 American Equity Investment Life Holding Co. 25,978 586 Great Western Bancorp Inc. 13,137 573 Assured Guaranty Ltd. 12,900 487 XL Group Ltd. 12,060 449 Wintrust Financial Corp. 6,015 437 * Flagstar Bancorp Inc. 13,700 369 Financial Engines Inc. 10,000 367 Prospect Capital Corp. 43,100 360 Synovus Financial Corp. 8,100 333 WR Berkley Corp. 5,000 333 Argo Group International Holdings Ltd. 4,200 277 Beneficial Bancorp Inc. 14,700 270 Apollo Investment Corp. 42,700 250 * MGIC Investment Corp. 23,450 239 Umpqua Holdings Corp. 12,400 233 * First BanCorp 34,500 228 FNF Group 6,400 217 * Affiliated Managers Group Inc. 1,443 210 Greenhill & Co. Inc. 6,200 172 AmTrust Financial Services Inc. 5,750 157 Federated Investors Inc. Class B 4,700 133 Hanover Insurance Group Inc. 1,400 127 UMB Financial Corp. 1,600 123 Kearny Financial Corp. 6,921 108 Nelnet Inc. Class A 2,100 107 FNB Corp. 6,400 103 Banner Corp. 1,600 89 First American Financial Corp. 2,400 88 Meridian Bancorp Inc. 4,000 76 UBS Group AG 4,800 75 * OneMain Holdings Inc. Class A 2,700 60 Erie Indemnity Co. Class A 500 56 Brookline Bancorp Inc. 3,200 52 Hancock Holding Co. 1,189 51 * Santander Consumer USA Holdings Inc. 3,600 49 United Bankshares Inc. 900 42 Preferred Bank 788 41 First Financial Bancorp 1,427 41 Heritage Financial Corp. 1,488 38 Credicorp Ltd. 241 38 Employers Holdings Inc. 888 35 Nasdaq Inc. 500 34 Blackstone Mortgage Trust Inc. Class A 1,081 33 * Donnelley Financial Solutions Inc. 1,400 32 Berkshire Hills Bancorp Inc. 800 29 WisdomTree Investments Inc. 2,400 27 BancorpSouth Inc. 800 25 * FNFV Group 1,736 24 * eHealth Inc. 2,200 23 * NewStar Financial Inc. 2,500 23 OneBeacon Insurance Group Ltd. Class A 1,362 22 * Genworth Financial Inc. Class A 5,700 22 Arbor Realty Trust Inc. 2,861 21 * Essent Group Ltd. 600 19 Medley Capital Corp. 2,500 19 BlackRock Capital Investment Corp. 2,516 18 ProAssurance Corp. 300 17 Capital Bank Financial Corp. 400 16 * Third Point Reinsurance Ltd. 1,241 14 * World Acceptance Corp. 200 13 Southwest Bancorp Inc. 400 12 BankFinancial Corp. 721 11 Allied World Assurance Co. Holdings AG 195 10 KCAP Financial Inc. 2,357 9 THL Credit Inc. 807 8 * Seacoast Banking Corp. of Florida 300 7 Newtek Business Services Corp. 400 6 Fifth Street Finance Corp. 1,000 5 Capital Southwest Corp. 301 5 Garrison Capital Inc. 500 5 OFG Bancorp 300 4 AG Mortgage Investment Trust Inc. 196 3 Boston Private Financial Holdings Inc. 200 3 Health Care (12.2%) Johnson & Johnson 1,153,243 132,865 Merck & Co. Inc. 1,090,536 64,200 Bristol-Myers Squibb Co. 898,569 52,512 Eli Lilly & Co. 712,175 52,380 UnitedHealth Group Inc. 245,137 39,232 Pfizer Inc. 1,172,135 38,071 Amgen Inc. 256,602 37,518 Gilead Sciences Inc. 389,310 27,878 AbbVie Inc. 396,964 24,858 Anthem Inc. 161,371 23,200 Agilent Technologies Inc. 493,741 22,495 Baxter International Inc. 491,534 21,795 * Hologic Inc. 498,990 20,019 * Express Scripts Holding Co. 265,011 18,230 * HCA Holdings Inc. 223,225 16,523 Medtronic plc 227,720 16,220 Cardinal Health Inc. 223,921 16,116 Abbott Laboratories 407,999 15,671 * DaVita Inc. 235,360 15,110 Zoetis Inc. 277,900 14,876 McKesson Corp. 104,564 14,686 * Biogen Inc. 50,500 14,321 * Allergan plc 67,370 14,148 Aetna Inc. 101,888 12,635 * Mettler-Toledo International Inc. 29,700 12,431 Cigna Corp. 84,730 11,302 Humana Inc. 54,900 11,201 Zimmer Biomet Holdings Inc. 100,800 10,403 AmerisourceBergen Corp. Class A 121,283 9,483 * Boston Scientific Corp. 414,355 8,962 Perrigo Co. plc 90,666 7,546 PerkinElmer Inc. 113,940 5,942 Patterson Cos. Inc. 124,120 5,093 * Laboratory Corp. of America Holdings 33,900 4,352 Thermo Fisher Scientific Inc. 28,700 4,050 * Mallinckrodt plc 74,930 3,733 CR Bard Inc. 15,251 3,426 * Intuitive Surgical Inc. 4,834 3,066 * Alexion Pharmaceuticals Inc. 25,033 3,063 Danaher Corp. 28,502 2,219 * TESARO Inc. 14,586 1,961 * Mylan NV 48,678 1,857 * Vertex Pharmaceuticals Inc. 24,600 1,812 * Molina Healthcare Inc. 27,100 1,470 * Quintiles IMS Holdings Inc. 18,600 1,415 * Cerner Corp. 24,800 1,175 Universal Health Services Inc. Class B 10,500 1,117 * Charles River Laboratories International Inc. 11,200 853 * Clovis Oncology Inc. 19,200 853 * Neurocrine Biosciences Inc. 18,100 700 * Intrexon Corp. 24,800 603 * WellCare Health Plans Inc. 4,268 585 * Myriad Genetics Inc. 32,200 537 Dentsply Sirona Inc. 8,615 497 Hill-Rom Holdings Inc. 7,300 410 * VCA Inc. 5,041 346 * United Therapeutics Corp. 2,400 344 * Jazz Pharmaceuticals plc 3,100 338 * Alnylam Pharmaceuticals Inc. 8,200 307 * OraSure Technologies Inc. 32,200 283 * Amicus Therapeutics Inc. 56,561 281 Owens & Minor Inc. 7,700 272 * Acorda Therapeutics Inc. 14,400 271 * Momenta Pharmaceuticals Inc. 17,100 257 * PTC Therapeutics Inc. 23,100 252 Bruker Corp. 11,700 248 Invacare Corp. 17,600 230 * Brookdale Senior Living Inc. 18,100 225 * Allscripts Healthcare Solutions Inc. 21,700 222 * Magellan Health Inc. 2,100 158 * Novavax Inc. 82,200 104 * Rockwell Medical Inc. 15,536 102 * Endo International plc 5,800 96 ^,* MannKind Corp. 147,700 94 * VWR Corp. 3,600 90 * Insulet Corp. 2,200 83 * AMAG Pharmaceuticals Inc. 2,300 80 * Radius Health Inc. 2,000 76 * Adeptus Health Inc. Class A 9,800 75 * Lexicon Pharmaceuticals Inc. 5,368 74 * Triple-S Management Corp. Class B 3,400 70 * Alkermes plc 1,200 67 STERIS plc 900 61 * Vanda Pharmaceuticals Inc. 3,800 61 * Coherus Biosciences Inc. 2,114 59 * Chimerix Inc. 12,000 55 * Innoviva Inc. 4,500 48 * Five Prime Therapeutics Inc. 900 45 * Intra-Cellular Therapies Inc. Class A 2,800 42 * Portola Pharmaceuticals Inc. 1,776 40 * Rigel Pharmaceuticals Inc. 16,667 40 * LivaNova plc 800 36 * Aratana Therapeutics Inc. 5,000 36 * BioCryst Pharmaceuticals Inc. 5,500 35 * QIAGEN NV 1,200 34 * Pain Therapeutics Inc. 58,644 33 * Tokai Pharmaceuticals Inc. 32,200 31 * Enzo Biochem Inc. 4,300 30 * Karyopharm Therapeutics Inc. 2,719 26 * BioTelemetry Inc. 1,100 25 * Ophthotech Corp. 4,900 24 * Luminex Corp. 1,129 23 * Seres Therapeutics Inc. 2,200 22 * Agenus Inc. 4,000 16 * Syneron Medical Ltd. 1,900 16 * Esperion Therapeutics Inc. 1,200 15 * Merit Medical Systems Inc. 500 13 * NanoString Technologies Inc. 500 11 * ArQule Inc. 8,649 11 * Exact Sciences Corp. 800 11 * Regulus Therapeutics Inc. 4,400 10 * Pacific Biosciences of California Inc. 2,552 10 PDL BioPharma Inc. 4,400 9 * Puma Biotechnology Inc. 300 9 * Advaxis Inc. 900 6 * Inotek Pharmaceuticals Corp. 994 6 * OvaScience Inc. 3,300 5 * Quorum Health Corp. 658 5 * NewLink Genetics Corp. 400 4 * Mirati Therapeutics Inc. 855 4 * Alere Inc. 100 4 * Infinity Pharmaceuticals Inc. 2,400 3 * GTx Inc. 448 2 * Editas Medicine Inc. 100 2 Industrials (9.6%) General Electric Co. 3,101,703 98,014 General Dynamics Corp. 178,260 30,778 Ingersoll-Rand plc 406,480 30,502 Boeing Co. 189,390 29,484 * United Continental Holdings Inc. 393,247 28,660 United Parcel Service Inc. Class B 232,916 26,702 Stanley Black & Decker Inc. 196,518 22,539 Delta Air Lines Inc. 440,482 21,667 United Technologies Corp. 197,470 21,647 Raytheon Co. 135,950 19,305 Masco Corp. 586,392 18,542 L-3 Communications Holdings Inc. 118,097 17,964 Deere & Co. 162,010 16,694 Northrop Grumman Corp. 64,943 15,104 Alaska Air Group Inc. 160,942 14,280 Dun & Bradstreet Corp. 111,430 13,519 * United Rentals Inc. 122,100 12,891 Rockwell Automation Inc. 93,701 12,593 3M Co. 70,258 12,546 Waste Management Inc. 165,430 11,731 Cintas Corp. 101,043 11,677 American Airlines Group Inc. 230,030 10,740 Honeywell International Inc. 91,815 10,637 Allison Transmission Holdings Inc. 309,900 10,441 Caterpillar Inc. 110,904 10,285 Cummins Inc. 66,230 9,052 Expeditors International of Washington Inc. 163,930 8,682 Eaton Corp. plc 119,041 7,986 PACCAR Inc. 117,297 7,495 Spirit AeroSystems Holdings Inc. Class A 117,800 6,874 AMETEK Inc. 130,400 6,337 * Quanta Services Inc. 180,950 6,306 Arconic Inc. 316,193 5,862 KAR Auction Services Inc. 136,700 5,826 Fortive Corp. 103,751 5,564 Pitney Bowes Inc. 364,970 5,544 Union Pacific Corp. 53,000 5,495 Equifax Inc. 41,270 4,879 Ryder System Inc. 65,200 4,854 Johnson Controls International plc 107,100 4,411 Kansas City Southern 50,600 4,293 Allegion plc 64,430 4,124 Republic Services Inc. Class A 57,800 3,298 * Jacobs Engineering Group Inc. 50,070 2,854 Nielsen Holdings plc 64,680 2,713 * AerCap Holdings NV 56,800 2,363 Parker-Hannifin Corp. 13,740 1,924 Fluor Corp. 35,809 1,881 * Stericycle Inc. 24,160 1,861 Huntington Ingalls Industries Inc. 8,900 1,639 BWX Technologies Inc. 41,100 1,632 * Verisk Analytics Inc. Class A 19,850 1,611 * WABCO Holdings Inc. 12,200 1,295 Illinois Tool Works Inc. 8,750 1,072 Pentair plc 16,200 908 Carlisle Cos. Inc. 7,700 849 Trinity Industries Inc. 23,500 652 Snap-on Inc. 3,693 633 * RPX Corp. 54,800 592 ManpowerGroup Inc. 6,500 578 * Continental Building Products Inc. 24,500 566 * Armstrong World Industries Inc. 13,300 556 Insperity Inc. 7,700 546 * HD Supply Holdings Inc. 12,500 531 * Babcock & Wilcox Enterprises Inc. 31,600 524 * Moog Inc. Class A 7,800 512 Orbital ATK Inc. 4,729 415 Brady Corp. Class A 9,800 368 * SPX Corp. 15,300 363 Regal Beloit Corp. 5,100 353 Hubbell Inc. Class B 3,000 350 * Hertz Global Holdings Inc. 11,600 250 Knoll Inc. 8,800 246 * Kratos Defense & Security Solutions Inc. 32,400 240 Chicago Bridge & Iron Co. NV 6,500 206 Quad/Graphics Inc. 7,300 196 Owens Corning 3,800 196 Watsco Inc. 1,100 163 * NCI Building Systems Inc. 9,600 150 * Rexnord Corp. 6,700 131 Federal Signal Corp. 7,700 120 MSC Industrial Direct Co. Inc. Class A 1,300 120 Albany International Corp. 2,500 116 * Mistras Group Inc. 4,486 115 Triumph Group Inc. 4,200 111 West Corp. 4,400 109 * SPX FLOW Inc. 2,700 87 Covanta Holding Corp. 5,492 86 Crane Co. 1,153 83 Southwest Airlines Co. 1,440 72 * Hub Group Inc. Class A 1,400 61 * ARC Document Solutions Inc. 11,400 58 Greenbrier Cos. Inc. 1,300 54 * Beacon Roofing Supply Inc. 1,100 51 * JetBlue Airways Corp. 2,000 45 Barnes Group Inc. 897 43 * Armstrong Flooring Inc. 1,999 40 * MFC Bancorp Ltd. 19,117 37 Lockheed Martin Corp. 136 34 * MYR Group Inc. 900 34 * Navigant Consulting Inc. 1,200 31 LB Foster Co. Class A 2,100 29 Essendant Inc. 1,300 27 * Masonite International Corp. 400 26 Werner Enterprises Inc. 900 24 Global Brass & Copper Holdings Inc. 700 24 * DigitalGlobe Inc. 800 23 * Sensata Technologies Holding NV 500 19 Roper Technologies Inc. 100 18 Emerson Electric Co. 300 17 Timken Co. 400 16 Fastenal Co. 300 14 * Civeo Corp. 6,379 14 LSC Communications Inc. 449 13 Landstar System Inc. 147 13 Steelcase Inc. Class A 700 13 KBR Inc. 700 12 * Swift Transportation Co. 400 10 Ennis Inc. 500 9 * DXP Enterprises Inc. 157 5 * Huron Consulting Group Inc. 100 5 * Herc Holdings Inc. 100 4 Kennametal Inc. 100 3 Information Technology (20.2%) Apple Inc. 1,913,219 221,589 Microsoft Corp. 2,248,103 139,697 International Business Machines Corp. 527,312 87,529 * Alphabet Inc. Class C 83,767 64,653 * Alphabet Inc. Class A 75,760 60,036 QUALCOMM Inc. 647,023 42,186 Visa Inc. Class A 511,461 39,904 Cisco Systems Inc. 1,297,341 39,206 Symantec Corp. 1,499,046 35,812 Intel Corp. 899,537 32,626 * Facebook Inc. Class A 278,014 31,986 Applied Materials Inc. 915,364 29,539 Intuit Inc. 242,079 27,745 Texas Instruments Inc. 350,975 25,611 Western Union Co. 1,166,572 25,338 HP Inc. 1,679,737 24,927 Seagate Technology plc 643,594 24,566 * Citrix Systems Inc. 272,391 24,327 * Teradata Corp. 839,080 22,798 Accenture plc Class A 186,063 21,794 Oracle Corp. 557,611 21,440 NVIDIA Corp. 178,938 19,100 * F5 Networks Inc. 119,722 17,326 Hewlett Packard Enterprise Co. 738,246 17,083 Xerox Corp. 1,947,655 17,003 Fidelity National Information Services Inc. 216,190 16,353 Mastercard Inc. Class A 154,600 15,962 CSRA Inc. 482,661 15,368 Lam Research Corp. 143,007 15,120 Motorola Solutions Inc. 180,001 14,920 Western Digital Corp. 210,762 14,321 * Fiserv Inc. 130,775 13,899 * eBay Inc. 450,190 13,366 Computer Sciences Corp. 217,280 12,911 * VeriSign Inc. 161,260 12,267 NetApp Inc. 339,090 11,960 Broadcom Ltd. 63,100 11,154 Paychex Inc. 170,567 10,384 KLA-Tencor Corp. 125,600 9,882 Analog Devices Inc. 132,410 9,616 Juniper Networks Inc. 333,648 9,429 Corning Inc. 376,075 9,127 TE Connectivity Ltd. 116,097 8,043 Xilinx Inc. 119,930 7,240 Harris Corp. 69,380 7,109 CA Inc. 188,131 5,977 Total System Services Inc. 111,800 5,482 * Micron Technology Inc. 249,410 5,467 * Electronic Arts Inc. 55,734 4,390 * Red Hat Inc. 59,200 4,126 * Autodesk Inc. 48,800 3,612 ^,* VMware Inc. Class A 44,100 3,472 * CoreLogic Inc. 83,200 3,064 * Versum Materials Inc. 81,228 2,280 Alliance Data Systems Corp. 9,380 2,143 * Qorvo Inc. 36,042 1,900 * Adobe Systems Inc. 13,600 1,400 FLIR Systems Inc. 37,000 1,339 Amdocs Ltd. 16,300 949 * Flex Ltd. 65,800 946 * MicroStrategy Inc. Class A 4,701 928 * Yahoo! Inc. 22,438 868 Skyworks Solutions Inc. 7,190 537 Linear Technology Corp. 8,485 529 * IAC/InterActiveCorp 8,100 525 * InterXion Holding NV 14,743 517 * Synaptics Inc. 9,391 503 Automatic Data Processing Inc. 4,800 493 InterDigital Inc. 5,200 475 * PayPal Holdings Inc. 11,696 462 Marvell Technology Group Ltd. 28,200 391 * Tessera Holding Corp. 8,300 367 * Genpact Ltd. 14,600 355 * Photronics Inc. 26,839 303 * II-VI Inc. 7,800 231 * RetailMeNot Inc. 24,647 229 * Bankrate Inc. 20,300 224 Maxim Integrated Products Inc. 5,800 224 * FireEye Inc. 17,900 213 * Sohu.com Inc. 6,040 205 EarthLink Holdings Corp. 35,200 199 * Cree Inc. 7,300 193 * Zynga Inc. Class A 73,200 188 * Twitter Inc. 11,200 183 * Nuance Communications Inc. 12,000 179 * Trimble Inc. 5,900 178 * CommScope Holding Co. Inc. 4,700 175 NIC Inc. 6,600 158 * Kulicke & Soffa Industries Inc. 9,600 153 * Keysight Technologies Inc. 4,100 150 * Net 1 UEPS Technologies Inc. 11,900 137 * Rudolph Technologies Inc. 5,793 135 * Cognizant Technology Solutions Corp. Class A 2,146 120 Vishay Intertechnology Inc. 7,400 120 * Synopsys Inc. 1,700 100 * EchoStar Corp. Class A 1,907 98 * Sanmina Corp. 2,500 92 * Shutterstock Inc. 1,800 86 * Alpha & Omega Semiconductor Ltd. 3,900 83 * Tower Semiconductor Ltd. 3,900 74 * DHI Group Inc. 11,400 71 * Web.com Group Inc. 3,300 70 * Endurance International Group Holdings Inc. 7,033 65 * Calix Inc. 8,061 62 * NeuStar Inc. Class A 1,800 60 * InvenSense Inc. 4,400 56 * Yelp Inc. Class A 1,442 55 * Cimpress NV 600 55 NVE Corp. 682 49 Teradyne Inc. 1,900 48 * Intralinks Holdings Inc. 3,485 47 * Blucora Inc. 2,956 44 * Advanced Energy Industries Inc. 790 43 EVERTEC Inc. 2,300 41 * CommerceHub Inc. 2,700 41 * A10 Networks Inc. 4,600 38 * TechTarget Inc. 4,200 36 * XO Group Inc. 1,821 35 * Lionbridge Technologies Inc. 5,700 33 * Acxiom Corp. 1,200 32 * Sonus Networks Inc. 4,800 30 * Zix Corp. 5,500 27 CPI Card Group Inc. 6,100 25 * Atlassian Corp. plc Class A 1,000 24 * WebMD Health Corp. 461 23 * Ultratech Inc. 907 22 * Nimble Storage Inc. 2,600 21 * CommerceHub Inc. Class A 1,350 20 * Silicon Laboratories Inc. 300 19 * Angie's List Inc. 2,300 19 * ShoreTel Inc. 2,643 19 * Amkor Technology Inc. 1,700 18 * Ixia 1,000 16 * Arrow Electronics Inc. 216 15 Leidos Holdings Inc. 300 15 Convergys Corp. 600 15 * Advanced Micro Devices Inc. 1,200 14 * Kemet Corp. 2,000 13 Daktronics Inc. 1,200 13 * Semtech Corp. 400 13 * Fortinet Inc. 400 12 Dolby Laboratories Inc. Class A 200 9 * Mellanox Technologies Ltd. 200 8 * Bazaarvoice Inc. 1,299 6 * Wix.com Ltd. 110 5 * ON Semiconductor Corp. 300 4 * Care.com Inc. 400 3 * 2U Inc. 100 3 * MoneyGram International Inc. 213 3 * Ciber Inc. 1,744 1 * Dell Technologies Inc. Class V 18 1 Materials (3.6%) Air Products & Chemicals Inc. 138,457 19,913 Monsanto Co. 187,392 19,716 LyondellBasell Industries NV Class A 215,336 18,472 Dow Chemical Co. 318,493 18,224 Avery Dennison Corp. 250,907 17,619 International Paper Co. 316,751 16,807 Sealed Air Corp. 369,610 16,758 * Freeport-McMoRan Inc. 1,160,590 15,308 Mosaic Co. 391,350 11,478 Praxair Inc. 97,910 11,474 Newmont Mining Corp. 306,036 10,427 * Owens-Illinois Inc. 593,100 10,326 CF Industries Holdings Inc. 310,850 9,786 Eastman Chemical Co. 129,532 9,742 PPG Industries Inc. 93,560 8,866 EI du Pont de Nemours & Co. 119,200 8,749 Sherwin-Williams Co. 13,030 3,502 FMC Corp. 50,566 2,860 Ecolab Inc. 21,800 2,555 Vulcan Materials Co. 16,700 2,090 United States Steel Corp. 51,200 1,690 * Alcoa Corp. 59,920 1,683 Graphic Packaging Holding Co. 117,200 1,463 WR Grace & Co. 15,700 1,062 International Flavors & Fragrances Inc. 8,848 1,043 Steel Dynamics Inc. 28,800 1,025 Celanese Corp. Class A 11,888 936 WestRock Co. 17,300 878 Nucor Corp. 14,100 839 * Crown Holdings Inc. 12,100 636 Ferroglobe plc 50,464 547 * SunCoke Energy Inc. 42,000 476 * Cliffs Natural Resources Inc. 29,300 246 * Coeur Mining Inc. 26,400 240 Reliance Steel & Aluminum Co. 2,500 199 * Louisiana-Pacific Corp. 8,603 163 Allegheny Technologies Inc. 8,076 129 * Axalta Coating Systems Ltd. 4,200 114 * AdvanSix Inc. 5,016 111 Chemours Co. 4,400 97 * Constellium NV Class A 15,400 91 Mercer International Inc. 7,600 81 Schweitzer-Mauduit International Inc. 1,200 55 Olympic Steel Inc. 1,700 41 * TimkenSteel Corp. 2,600 40 Orion Engineered Carbons SA 2,088 39 * Berry Plastics Group Inc. 800 39 * Boise Cascade Co. 1,400 31 * Century Aluminum Co. 3,476 30 * Ryerson Holding Corp. 1,900 25 KMG Chemicals Inc. 600 23 * Intrepid Potash Inc. 9,193 19 Israel Chemicals Ltd. 3,500 14 Materion Corp. 299 12 * GCP Applied Technologies Inc. 300 8 Trinseo SA 100 6 * Core Molding Technologies Inc. 200 3 * Ferroglobe R&W Trust 48,731 — Other (0.2%) SPDR S&Prust 52,800 11,802 * Safeway Inc CVR (Casa Ley) Exp. 01/30/2018 75,810 10 * Safeway Inc CVR (PDC) Exp. 01/30/2017 75,810 4 Real Estate (3.1%) Macerich Co. 403,350 28,573 Prologis Inc. 536,373 28,315 Host Hotels & Resorts Inc. 1,109,842 20,909 HCP Inc. 500,112 14,863 Welltower Inc. 195,321 13,073 Kimco Realty Corp. 514,630 12,948 Crown Castle International Corp. 146,765 12,735 Simon Property Group Inc. 70,006 12,438 Equity Residential 188,914 12,159 Public Storage 53,620 11,984 Realty Income Corp. 97,398 5,598 SL Green Realty Corp. 51,100 5,496 Weyerhaeuser Co. 177,745 5,348 UDR Inc. 136,317 4,973 Realogy Holdings Corp. 161,300 4,150 General Growth Properties Inc. 147,030 3,673 Equity LifeStyle Properties Inc. 36,300 2,617 Apartment Investment & Management Co. 53,590 2,436 Ventas Inc. 37,300 2,332 * CBRE Group Inc. Class A 66,500 2,094 Vornado Realty Trust 15,690 1,638 * Equity Commonwealth 48,900 1,479 Iron Mountain Inc. 42,230 1,372 AvalonBay Communities Inc. 5,165 915 Federal Realty Investment Trust 4,934 701 Four Corners Property Trust Inc. 28,894 593 Paramount Group Inc. 33,011 528 Apple Hospitality REIT Inc. 19,500 390 Columbia Property Trust Inc. 14,000 302 * Quality Care Properties Inc. 19,048 295 Retail Properties of America Inc. 17,400 267 Brixmor Property Group Inc. 9,400 230 Hudson Pacific Properties Inc. 5,784 201 CoreCivic Inc. 5,800 142 Care Capital Properties Inc. 5,500 137 Outfront Media Inc. 4,300 107 American Assets Trust Inc. 2,003 86 Essex Property Trust Inc. 292 68 Ryman Hospitality Properties Inc. 900 57 InfraREIT Inc. 3,000 54 Forest City Realty Trust Inc. Class A 2,300 48 Omega Healthcare Investors Inc. 1,400 44 Community Healthcare Trust Inc. 900 21 CareTrust REIT Inc. 1,300 20 HFF Inc. Class A 600 18 Sun Communities Inc. 200 15 * Parkway Inc. 101 2 Telecommunication Services (2.6%) AT&T Inc. 2,221,099 94,463 Verizon Communications Inc. 1,186,934 63,359 CenturyLink Inc. 571,931 13,600 * Level 3 Communications Inc. 111,100 6,262 * Zayo Group Holdings Inc. 18,200 598 * Globalstar Inc. 138,600 219 * T-Mobile US Inc. 2,900 167 * SBA Communications Corp. Class A 1,108 114 Telephone & Data Systems Inc. 1,900 55 * United States Cellular Corp. 417 18 Utilities (3.2%) FirstEnergy Corp. 798,396 24,726 CenterPoint Energy Inc. 971,853 23,946 NextEra Energy Inc. 170,520 20,370 Entergy Corp. 275,350 20,230 American Electric Power Co. Inc. 272,896 17,181 Edison International 225,938 16,265 Sempra Energy 109,210 10,991 Southern Co. 217,910 10,719 Duke Energy Corp. 137,490 10,672 AES Corp. 903,250 10,496 PG&E Corp. 159,010 9,663 DTE Energy Co. 75,990 7,486 PPL Corp. 187,540 6,386 Ameren Corp. 121,153 6,356 Exelon Corp. 178,104 6,321 Dominion Resources Inc. 74,984 5,743 NiSource Inc. 234,942 5,202 Pinnacle West Capital Corp. 57,976 4,524 Eversource Energy 68,650 3,792 NRG Energy Inc. 150,730 1,848 SCANA Corp. 17,420 1,276 Public Service Enterprise Group Inc. 24,330 1,068 Alliant Energy Corp. 15,300 580 Avangrid Inc. 10,100 383 * Atlantic Power Corp. 99,700 249 Atmos Energy Corp. 2,495 185 ALLETE Inc. 1,101 71 Hawaiian Electric Industries Inc. 2,100 69 Great Plains Energy Inc. 1,800 49 Pattern Energy Group Inc. Class A 2,500 47 Vectren Corp. 700 36 Black Hills Corp. 500 31 Chesapeake Utilities Corp. 388 26 MGE Energy Inc. 300 20 OGE Energy Corp. 400 13 El Paso Electric Co. 200 9 WGL Holdings Inc. 100 8 Total Common Stocks (Cost $5,648,983) Coupon Temporary Cash Investments (4.0%) 1 Money Market Fund (3.9%) 2,3 Vanguard Market Liquidity Fund 0.823% 2,701,858 270,213 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.431% 1/25/17 6,600 6,598 5 United States Treasury Bill 0.454% 4/20/17 2,000 1,997 5 United States Treasury Bill 0.601% 4/27/17 300 299 United States Treasury Bill 0.574% 5/11/17 2,000 1,996 5 United States Treasury Bill 0.577% 5/25/17 1,200 1,197 Total Temporary Cash Investments (Cost $282,284) Total Investments (100.1%) (Cost $5,931,267) Other Assets and Liabilities-Net (-0.1%)3,5 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $2,930,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.7% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $3,064,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $9,991,000 and cash of $1,050,000 have been segregated as initial margin for open futures contracts. CVR—Contingent Value Rights. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 6,702,919 — 14 Temporary Cash Investments 270,213 12,087 — Futures Contracts—Liabilities 1 (1,008) — — Total 6,972,124 12,087 14 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2017 2,266 253,361 (1,737) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2016, the cost of investment securities for tax purposes was $5,931,267,000. Net unrealized appreciation of investment securities for tax purposes was $1,053,966,000, consisting of unrealized gains of $1,162,484,000 on securities that had risen in value since their purchase and $108,518,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Broad Market Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Common Stocks (99.4%)1 Consumer Discretionary (12.4%) Home Depot Inc. 16,668 2,235 * Amazon.com Inc. 1,819 1,364 Target Corp. 16,865 1,218 Omnicom Group Inc. 12,831 1,092 Lear Corp. 8,115 1,074 Darden Restaurants Inc. 14,230 1,035 * Burlington Stores Inc. 11,515 976 Big Lots Inc. 19,086 958 Children's Place Inc. 9,477 957 * Liberty Media Corp-Liberty SiriusXM Class A 27,470 948 * Michael Kors Holdings Ltd. 20,606 886 International Game Technology plc 34,671 885 * Smith & Wesson Holding Corp. 38,616 814 Comcast Corp. Class A 11,664 805 Cheesecake Factory Inc. 12,739 763 Bloomin' Brands Inc. 42,233 761 Best Buy Co. Inc. 17,784 759 Regal Entertainment Group Class A 31,920 657 News Corp. Class B 47,049 555 * Discovery Communications Inc. Class A 18,281 501 Tupperware Brands Corp. 8,385 441 Sturm Ruger & Co. Inc. 7,232 381 Walt Disney Co. 3,653 381 * Cooper-Standard Holdings Inc. 3,682 381 McDonald's Corp. 2,728 332 Nordstrom Inc. 5,488 263 AMC Entertainment Holdings Inc. 6,236 210 Ford Motor Co. 13,339 162 Carnival Corp. 2,874 150 * American Axle & Manufacturing Holdings Inc. 6,202 120 Rent-A-Center Inc. 10,562 119 CBS Corp. Class B 1,324 84 Twenty-First Century Fox Inc. 2,552 69 PVH Corp. 352 32 Consumer Staples (8.3%) PepsiCo Inc. 20,562 2,151 Wal-Mart Stores Inc. 25,216 1,743 Philip Morris International Inc. 13,254 1,213 Procter & Gamble Co. 12,684 1,066 Conagra Brands Inc. 26,103 1,032 Tyson Foods Inc. Class A 16,654 1,027 * Post Holdings Inc. 11,900 957 Dean Foods Co. 43,427 946 Sysco Corp. 15,814 876 Colgate-Palmolive Co. 13,079 856 Universal Corp. 8,011 511 * Herbalife Ltd. 10,520 506 Coca-Cola Co. 8,799 365 * Lamb Weston Holdings Inc. 9,201 348 * Avon Products Inc. 68,500 345 SpartanNash Co. 7,677 304 JM Smucker Co. 1,352 173 Village Super Market Inc. Class A 5,429 168 Walgreens Boots Alliance Inc. 1,927 159 Altria Group Inc. 1,559 105 * USANA Health Sciences Inc. 1,596 98 Nu Skin Enterprises Inc. Class A 745 36 Energy (6.9%) Exxon Mobil Corp. 39,922 3,603 Cimarex Energy Co. 8,227 1,118 Devon Energy Corp. 23,690 1,082 Ship Finance International Ltd. 68,901 1,023 * Energen Corp. 17,147 989 * Newfield Exploration Co. 23,486 951 Apache Corp. 14,459 918 Chevron Corp. 6,567 773 * Southwestern Energy Co. 70,571 764 * Denbury Resources Inc. 134,092 494 Occidental Petroleum Corp. 2,445 174 Baker Hughes Inc. 2,510 163 * Rice Energy Inc. 5,069 108 EOG Resources Inc. 841 85 ONEOK Inc. 1,081 62 * Gulfport Energy Corp. 2,496 54 * Rowan Cos. plc Class A 2,409 46 * Laredo Petroleum Inc. 3,142 44 Financials (15.3%) JPMorgan Chase & Co. 40,137 3,463 Bank of America Corp. 124,377 2,749 Citigroup Inc. 39,930 2,373 American Express Co. 19,727 1,461 * Berkshire Hathaway Inc. Class B 8,864 1,445 Discover Financial Services 17,500 1,262 Fifth Third Bancorp 44,113 1,190 Wells Fargo & Co. 21,412 1,180 Aflac Inc. 16,753 1,166 S&P Global Inc. 9,968 1,072 Assured Guaranty Ltd. 28,102 1,061 Regions Financial Corp. 71,257 1,023 MSCI Inc. Class A 12,770 1,006 Navient Corp. 60,501 994 Prudential Financial Inc. 8,895 926 Universal Insurance Holdings Inc. 25,361 720 * E*TRADE Financial Corp. 20,559 712 Travelers Cos. Inc. 5,723 701 Bank of New York Mellon Corp. 11,196 531 Nelnet Inc. Class A 8,128 413 Primerica Inc. 5,600 387 * Walker & Dunlop Inc. 11,023 344 * Flagstar Bancorp Inc. 10,649 287 Goldman Sachs Group Inc. 1,191 285 Marsh & McLennan Cos. Inc. 3,817 258 Capital One Financial Corp. 1,526 133 Federal Agricultural Mortgage Corp. 2,078 119 Aon plc 951 106 US Bancorp 1,897 97 Everest Re Group Ltd. 415 90 Ameriprise Financial Inc. 733 81 SunTrust Banks Inc. 1,239 68 Reinsurance Group of America Inc. Class A 446 56 Health Care (13.0%) Johnson & Johnson 29,640 3,415 Merck & Co. Inc. 36,806 2,167 UnitedHealth Group Inc. 13,319 2,132 Eli Lilly & Co. 19,296 1,419 Amgen Inc. 9,529 1,393 Bristol-Myers Squibb Co. 22,513 1,316 Aetna Inc. 9,922 1,231 * Express Scripts Holding Co. 17,471 1,202 * HCA Holdings Inc. 15,936 1,180 Baxter International Inc. 25,801 1,144 * INC Research Holdings Inc. Class A 19,771 1,040 * WellCare Health Plans Inc. 7,426 1,018 * PRA Health Sciences Inc. 18,009 993 * Charles River Laboratories International Inc. 11,698 891 Pfizer Inc. 20,845 677 Anthem Inc. 3,863 555 * Quintiles IMS Holdings Inc. 6,522 496 Gilead Sciences Inc. 5,351 383 * Hologic Inc. 8,607 345 * Healthways Inc. 9,336 212 * Five Prime Therapeutics Inc. 3,856 193 * Boston Scientific Corp. 1,852 40 Industrials (10.9%) General Electric Co. 101,660 3,212 Delta Air Lines Inc. 22,928 1,128 * United Rentals Inc. 10,376 1,096 Huntington Ingalls Industries Inc. 5,763 1,061 * Hawaiian Holdings Inc. 17,983 1,025 L-3 Communications Holdings Inc. 6,692 1,018 Global Brass & Copper Holdings Inc. 29,282 1,004 Owens Corning 19,201 990 Quad/Graphics Inc. 36,588 983 * Wabash National Corp. 61,141 967 Northrop Grumman Corp. 4,116 957 SkyWest Inc. 26,215 956 Spirit AeroSystems Holdings Inc. Class A 16,275 950 * Trex Co. Inc. 13,800 889 BWX Technologies Inc. 20,824 827 Alaska Air Group Inc. 7,532 668 Masco Corp. 10,140 321 * ACCO Brands Corp. 19,652 256 Expeditors International of Washington Inc. 3,899 207 Boeing Co. 1,244 194 Insperity Inc. 2,182 155 Herman Miller Inc. 4,516 154 GATX Corp. 2,300 142 General Cable Corp. 7,297 139 * Chart Industries Inc. 3,778 136 Ennis Inc. 7,806 135 Briggs & Stratton Corp. 4,541 101 * Swift Transportation Co. 1,753 43 Information Technology (19.9%) Apple Inc. 34,026 3,941 * Alphabet Inc. Class A 3,474 2,753 Microsoft Corp. 43,439 2,699 Accenture plc Class A 12,831 1,503 NVIDIA Corp. 13,721 1,465 HP Inc. 77,353 1,148 * Facebook Inc. Class A 9,813 1,129 * Advanced Micro Devices Inc. 96,436 1,094 CSG Systems International Inc. 22,034 1,066 International Business Machines Corp. 6,366 1,057 * Extreme Networks Inc. 206,660 1,039 Science Applications International Corp. 11,819 1,002 Computer Sciences Corp. 16,764 996 * Sykes Enterprises Inc. 34,280 989 Booz Allen Hamilton Holding Corp. Class A 26,299 949 SYNNEX Corp. 7,471 904 CDW Corp. 16,567 863 * TTM Technologies Inc. 62,183 847 * Alphabet Inc. 1,087 839 * VMware Inc. Class A 10,436 822 * Aspen Technology Inc. 14,298 782 * Wix.com Ltd. 17,500 780 CSRA Inc. 24,395 777 EarthLink Holdings Corp. 136,114 768 * MaxLinear Inc. 33,533 731 * Cirrus Logic Inc. 12,551 710 * Manhattan Associates Inc. 10,778 572 Intel Corp. 13,539 491 Texas Instruments Inc. 6,106 445 * Teradata Corp. 15,414 419 * Sigma Designs Inc. 67,883 407 Intuit Inc. 3,308 379 Cisco Systems Inc. 9,914 300 Visa Inc. Class A 3,606 281 Mastercard Inc. Class A 2,607 269 * GoDaddy Inc. Class A 7,176 251 * NeoPhotonics Corp. 18,896 204 * Alpha & Omega Semiconductor Ltd. 6,367 135 Applied Materials Inc. 3,131 101 * Cardtronics plc Class A 1,114 61 CDK Global Inc. 902 54 Materials (3.2%) Steel Dynamics Inc. 29,341 1,044 Trinseo SA 16,906 1,003 Commercial Metals Co. 42,767 931 Rayonier Advanced Materials Inc. 52,927 818 * Owens-Illinois Inc. 37,969 661 Greif Inc. Class A 11,161 573 * Coeur Mining Inc. 60,952 554 * Koppers Holdings Inc. 4,286 173 Chemours Co. 4,391 97 Real Estate (4.0%) Hospitality Properties Trust 34,265 1,087 Select Income REIT 37,903 955 Government Properties Income Trust 45,930 876 Lexington Realty Trust 81,068 875 CBL & Associates Properties Inc. 71,532 823 DuPont Fabros Technology Inc. 15,366 675 Senior Housing Properties Trust 32,337 612 Washington Prime Group Inc. 45,696 476 WP Carey Inc. 5,744 339 Medical Properties Trust Inc. 17,553 216 Care Capital Properties Inc. 4,703 118 Omega Healthcare Investors Inc. 1,691 53 Getty Realty Corp. 2,054 52 Telecommunication Services (2.4%) Verizon Communications Inc. 45,007 2,403 AT&T Inc. 31,854 1,355 * T-Mobile US Inc. 10,683 614 Utilities (3.1%) Edison International 16,087 1,158 Entergy Corp. 14,819 1,089 FirstEnergy Corp. 33,083 1,024 MDU Resources Group Inc. 24,187 696 DTE Energy Co. 5,043 497 National Fuel Gas Co. 6,411 363 CenterPoint Energy Inc. 14,521 358 UGI Corp. 5,556 256 PPL Corp. 6,063 206 Total Common Stocks (Cost $134,308) Coupon Temporary Cash Investments (0.6%)1 Money Market Fund (0.5%) 2 Vanguard Market Liquidity Fund 0.823% 9,604 960 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 3 United States Treasury Bill 0.597% 5/25/17 100 100 Total Temporary Cash Investments (Cost $1,060) Total Investments (100.0%) (Cost $135,368) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 179,771 — — Temporary Cash Investments 960 100 — Futures Contracts—Liabilities 1 (4) — — Total 180,727 100 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2017 9 1,006 (7) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2016, the cost of investment securities for tax purposes was $135,368,000. Net unrealized appreciation of investment securities for tax purposes was $45,463,000, consisting of unrealized gains of $47,411,000 on securities that had risen in value since their purchase and $1,948,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Equity Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (12.0%) * Amazon.com Inc. 784 588 McDonald's Corp. 3,663 446 Target Corp. 5,999 433 Ross Stores Inc. 5,957 391 Omnicom Group Inc. 4,468 380 Ford Motor Co. 30,570 371 Darden Restaurants Inc. 4,633 337 * Discovery Communications Inc. Class A 12,084 331 TEGNA Inc. 15,239 326 Best Buy Co. Inc. 7,638 326 Kohl's Corp. 6,511 322 * Michael Kors Holdings Ltd. 7,329 315 Gap Inc. 13,510 303 * Urban Outfitters Inc. 10,195 290 Whirlpool Corp. 1,300 236 Staples Inc. 24,614 223 Comcast Corp. Class A 2,937 203 Home Depot Inc. 1,461 196 Walt Disney Co. 1,634 170 CBS Corp. Class B 1,939 123 Carnival Corp. 2,053 107 Leggett & Platt Inc. 1,779 87 Garmin Ltd. 1,744 85 Twenty-First Century Fox Inc. Class A 2,600 73 Interpublic Group of Cos. Inc. 2,400 56 News Corp. Class B 1,981 23 General Motors Co. 600 21 Foot Locker Inc. 274 19 * Discovery Communications Inc. 700 19 Consumer Staples (9.4%) PepsiCo Inc. 7,402 774 Philip Morris International Inc. 7,441 681 Procter & Gamble Co. 7,205 606 Walgreens Boots Alliance Inc. 6,375 528 Wal-Mart Stores Inc. 7,443 514 Colgate-Palmolive Co. 7,627 499 Conagra Brands Inc. 9,848 389 Tyson Foods Inc. Class A 6,184 381 JM Smucker Co. 2,617 335 Coca-Cola Co. 4,623 192 General Mills Inc. 3,084 191 CVS Health Corp. 1,697 134 Altria Group Inc. 1,404 95 Energy (7.5%) Exxon Mobil Corp. 9,125 824 Devon Energy Corp. 8,473 387 Apache Corp. 6,092 387 Chevron Corp. 3,129 368 ONEOK Inc. 6,313 362 Cimarex Energy Co. 2,600 353 * Southwestern Energy Co. 28,998 314 * Newfield Exploration Co. 7,723 313 * Chesapeake Energy Corp. 42,451 298 * Diamond Offshore Drilling Inc. 15,950 282 * Transocean Ltd. 11,789 174 Baker Hughes Inc. 1,257 82 Schlumberger Ltd. 702 59 Occidental Petroleum Corp. 734 52 Financials (14.9%) JPMorgan Chase & Co. 13,425 1,158 Bank of America Corp. 44,704 988 Citigroup Inc. 14,033 834 * Berkshire Hathaway Inc. Class B 3,892 634 Prudential Financial Inc. 4,419 460 Wells Fargo & Co. 8,340 460 American Express Co. 5,857 434 Capital One Financial Corp. 4,800 419 Discover Financial Services 5,807 419 Aflac Inc. 6,000 418 Fifth Third Bancorp 14,643 395 S&P Global Inc. 3,600 387 Unum Group 8,319 365 * E*TRADE Financial Corp. 10,200 353 Navient Corp. 20,342 334 Torchmark Corp. 2,800 207 Assurant Inc. 1,498 139 Regions Financial Corp. 2,195 32 Goldman Sachs Group Inc. 100 24 Marsh & McLennan Cos. Inc. 300 20 Health Care (13.7%) Johnson & Johnson 10,729 1,236 Merck & Co. Inc. 13,518 796 UnitedHealth Group Inc. 4,856 777 Bristol-Myers Squibb Co. 10,636 622 Eli Lilly & Co. 7,420 546 Amgen Inc. 3,450 504 * Express Scripts Holding Co. 6,188 426 Aetna Inc. 3,242 402 * HCA Holdings Inc. 5,349 396 Baxter International Inc. 8,844 392 Zoetis Inc. 7,149 383 * Hologic Inc. 9,114 366 * Mettler-Toledo International Inc. 865 362 Pfizer Inc. 9,212 299 McKesson Corp. 855 120 * Boston Scientific Corp. 2,100 45 AbbVie Inc. 549 34 Gilead Sciences Inc. 224 16 Agilent Technologies Inc. 323 15 Medtronic plc 120 8 Industrials (10.2%) General Electric Co. 33,228 1,050 Delta Air Lines Inc. 8,812 433 Northrop Grumman Corp. 1,847 430 Ingersoll-Rand plc 5,043 378 Rockwell Automation Inc. 2,800 376 Stanley Black & Decker Inc. 3,191 366 Alaska Air Group Inc. 4,111 365 Masco Corp. 11,244 356 * United Rentals Inc. 3,321 351 L-3 Communications Holdings Inc. 2,296 349 Boeing Co. 2,160 336 Dun & Bradstreet Corp. 2,700 328 Expeditors International of Washington Inc. 5,800 307 Cummins Inc. 1,200 164 * United Continental Holdings Inc. 1,500 109 Ryder System Inc. 1,146 85 3M Co. 100 18 Information Technology (20.7%) Apple Inc. 13,115 1,519 Microsoft Corp. 18,469 1,148 * Alphabet Inc. Class A 1,286 1,019 International Business Machines Corp. 3,812 633 Accenture plc Class A 4,537 531 Texas Instruments Inc. 7,176 524 * Facebook Inc. Class A 4,437 510 NVIDIA Corp. 4,561 487 * Alphabet Inc. 579 447 Applied Materials Inc. 13,433 433 Intuit Inc. 3,557 408 HP Inc. 26,084 387 * Citrix Systems Inc. 4,127 369 Western Union Co. 16,716 363 * F5 Networks Inc. 2,491 360 Seagate Technology plc 9,301 355 CSRA Inc. 10,710 341 * Teradata Corp. 12,142 330 Computer Sciences Corp. 5,500 327 Xerox Corp. 33,710 294 Intel Corp. 6,068 220 KLA-Tencor Corp. 2,721 214 Cisco Systems Inc. 5,338 161 Visa Inc. Class A 1,878 146 Hewlett Packard Enterprise Co. 5,439 126 Oracle Corp. 1,688 65 Mastercard Inc. Class A 200 21 Lam Research Corp. 139 15 QUALCOMM Inc. 200 13 Materials (2.7%) LyondellBasell Industries NV Class A 4,729 406 International Paper Co. 7,403 393 * Freeport-McMoRan Inc. 24,613 325 * Owens-Illinois Inc. 18,400 320 Sealed Air Corp. 1,800 81 Eastman Chemical Co. 200 15 Avery Dennison Corp. 159 11 Real Estate (2.9%) Crown Castle International Corp. 4,899 425 Prologis Inc. 7,844 414 Host Hotels & Resorts Inc. 19,715 371 Macerich Co. 5,019 356 Ventas Inc. 443 28 Realty Income Corp. 430 25 Telecommunication Services (2.6%) AT&T Inc. 17,577 748 Verizon Communications Inc. 12,062 644 CenturyLink Inc. 4,165 99 Utilities (3.2%) Entergy Corp. 5,073 373 CenterPoint Energy Inc. 14,846 366 FirstEnergy Corp. 11,719 363 AES Corp. 29,645 345 Edison International 4,561 328 NRG Energy Inc. 2,726 33 Total Common Stocks (Cost $51,046) Coupon Temporary Cash Investments (0.2%) 1 Money Market Fund (0.0%) 2 Vanguard Market Liquidity Fund 0.823% 3 — Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.2%) 3 United States Treasury Bill 0.360% 1/12/17 100 100 Total Temporary Cash Investments (Cost $100) Total Investments (100.0%) (Cost $51,146) Other Assets and Liabilities-Net (0.0%) 8 Net Assets (100%) Securities with a market value of less than $500 represented with a —. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 56,635 — — Temporary Cash Investments — 100 — Futures Contracts—Liabilities 1 — — — Total 56,635 100 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2017 1 112 (1) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2016, the cost of investment securities for tax purposes was $51,146,000. Net unrealized appreciation of investment securities for tax purposes was $5,589,000, consisting of unrealized gains of $6,857,000 on securities that had risen in value since their purchase and $1,268,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD QUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 16, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD QUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 16, 2017 VANGUARD QUANTITATIVE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 16, 2017 *By: /s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see File Number 33-32548, Incorporated by Reference.
